Citation Nr: 1818664	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether an overpayment in the adjusted original amount of $33,228.33 was properly created, and if so, whether the Veteran should be granted a waiver of recovery of the $16,614.16 portion of the overpayment not already waived. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1974 and from July 1975 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision letter of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota, which found that a debt had been validly created.  The appeal also arises from the April 2012 Debt Management Center's denial of the Veteran's request for waiver of the debt.  The overpayment was adjusted downward from an original $38,643.33 to $33,228.33 based on recognition effective from March 1, 2009, of the Veteran's remarriage.  In the course of appeal, the Debt Management Center in October 2012 waived $16,614.17 (half of the remaining debt).


FINDINGS OF FACT

The Veteran was not at fault in whole or in part, due to his action or failure to act, in the creation of a debt in the amount of $38,643.33, or in the adjusted amount of $33,228.33.  Such debt as was created, including as a result of VA's failing to reduce properly compensation benefits following the Veteran's divorce in October 1995, was solely due to VA's administrative error.  


CONCLUSION OF LAW

The Veteran's debt to VA in the adjusted amount of $33,228.33, due to overpayment of compensation benefits created as a result of failure to reduce compensation benefit payments following the Veteran's divorce in October 1995, was not properly created.  38 U.S.C. § 5302 (2012); 38 C.F.R. § 1.962 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The present appeal first addresses whether a debt was validly created over the period from November 1, 1995, through January 31, 2012, based on failure of the Veteran to notify of his divorce from his spouse in October 1995 or his failure to notify that he was erroneously receiving excess benefits of this basis during this period.  The question waiver of debt only arises if the debt is found to be validly created.  

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.962.  An overpayment may arise from most benefits programs administered pursuant to VA law including, most pertinent to this case, compensation benefit benefits. 38 C.F.R. § 1.956 (a).  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  

The record reflects that the $33,228.33 overpayment was reportedly created due to the Veteran's failure to report in a timely fashion his divorce from his spouse in October 1995.  In the course of appeal, the Debt Management Center in October 2012 waived $16,614.17 (half of the remaining debt).  However, because the Board herein makes its determination on the basis of the validity of the debt, the entire adjusted original debt is herein addressed.  
A report of contact dated in October 1995 documents the Veteran's report to VA of his divorce from his wife on October 3, 1995.  The Veteran was then requested to submit this information in writing.  

In November 1996 the Veteran submitted a copy of the divorce decree for his divorce from his wife on October 3, 1995.  

A September 1997 VA report of contact documents the Veteran's request for an audit of his account from February 1993 to the present.  The Veteran in September 1997 also submitted in writing the same request for an audit of his account.  

As a VA letter sent to the Veteran in October 1997 providing an audit of payments informs, the Veteran's monthly benefit payment was $2,397.00 on September 29, 1995, and this was reduced to a $2,129.00 payment on November 1, 1995, and increased to $2,185.00 on February 1, 1996.  It was reduced to a $2,073 payment on July 1, 1996, increased to a payment of $2,113.00 on August 1, 1996, and increased to $2,174.00 on December 31, 1996.  

The Board finds that there was not shared fault in the creation of any debt the subject of this appeal.  The Veteran provided notice of his divorce to his wife in October 1995.  While he did not promptly supply this in writing, notice was given, and benefit payments made to the Veteran following that notice were reduced in the month following that notice.  As the October 1997 audit reflects, the Veteran's benefit payments were reduced from $2,397.00 to $2,129.00 beginning from the payment immediately following the Veteran's October 1995 report to VA of his divorce from his first wife in October 1995.  Thus, the Veteran may have reasonably surmised that his payments were reduced based on this divorce.  The Board cannot discern otherwise on this record.  

The Veteran was provided no information to lead him to believe he was receiving overpayment or excess payment, contrary to the conclusions of the RO and the Debt Management Center.  The payments of which the Veteran was notified in the audit provided in October 1997 provide no hint of overpayment, but rather strongly suggested that payments were appropriately adjusted downward following upon his divorce in October 1995.  In the absence of information suggesting that an overpayment was made, the Veteran cannot be faulted for failing to provide notice of an error of which he was unaware.  At his hearing the Veteran and his current spouse expressed entirely reasonable convictions that he was paid precisely what he was supposed to be paid and that there was, therefore, no overpayment. 

A December 2011 Debt Management Center letter informed the Veteran that a debt was created due to failure to remove the Veteran's spouse as a dependent from November 1995.  However, as this letter also informed, based on the removal of the Veteran's spouse as a dependent, the Veteran was to have his monthly benefit payment reduced to $2,121.00.  This is only eight dollars less than the benefit amount paid in November 1995 as reflected in the audit provided to the Veteran in October 1997.  While the reason for the discrepancy between $2,129.00 and $2,121.00 is not apparent, it appears clear that there was not created a debt in the amount of $38,643.33 based on a monthly discrepancy of eight dollars between November 1995 and January 2012.  ($8.00 x 195 months = $1,560.00, not $38,643.33).  Thus, this eight dollar discrepancy, even considering adjustments, was not the discrepancy upon which the Veteran was found to have received overpayment.  Other errors that may be present in VA's accounting and resulting benefit payments to the Veteran over the years from November 1995 to January 2012, but any such unexplained overpayments were not validly created by a failure of the Veteran to inform of an overpayment of which he was aware due to his divorce in October 1995.  

Thus, the overpayment of $38,643.33, or the adjusted overpayment of $33,228.33, or any portion thereof due to the Veteran's divorce in October 1995 or otherwise associated with payments to the Veteran between November 1995 and January 2012, was due solely to VA administrative error, and was not due in whole or in part due to any action or failure to act on the part of the Veteran.  Hence, the debt in question is found to be invalid.  38 C.F.R. §§ 1.962, 3.500 (b).

	(CONTINUED ON NEXT PAGE)


ORDER

The debt in the amount of $33,228.33, based on overpayment of compensation benefits during an interval beginning November 1995, was not properly created.  The appeal is granted, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


